Citation Nr: 1534082	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  15-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to recognition of the Veteran's daughter, C.S., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 1985, and September 2005 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefit on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's claim of entitlement to recognition of his daughter as a helpless child.  

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects-rating criteria applicable to disabled veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A 'child' for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In the March 2015 substantive appeal, the Veteran indicated that he felt that the decision was not made after considering all the evidence of record.  Namely, he identified Social Security Administration records (SSA), Supplement Security Income (SSI) records, and records from Defense Enrollment Entitlement Reporting System (DEERS) as possibly impacting the outcome of this claim.  

These records, which are not associated with the claims file, appear to be highly relevant to the claim.  Thus, the AOJ should obtain all medical and legal documents pertaining to the SSA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Board observes that the record contains a private opinion regarding C.S. ability for self-support received in September 2014.  While this statement indicates that C.S. is currently incapable of self support it does not address whether she was incapable of self-support prior to reaching the age of 18.  VA's Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, but states that a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  Given the Veteran's assertions and the private opinion regarding C.S. ability for self-support received in September 2014, the Board finds that vocational opinions based on full review of the record would be helpful in resolving this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder the SSA/SSI records pertaining to C.S.'s (the Veteran's daughter) claim for benefits, to include the medical records used in support of the positive determination.  The AOJ should also obtain and associate all records pertaining to C.S. from DEERS.  All attempts to obtain these records should be documented in the claims folder.  

2.  After the above-requested development has been completed, arrange for a review of the evidence of record by a VA social worker or other appropriate VA health or vocational personnel in order to obtain an opinion as to whether, prior to or upon reaching the age of 18 years, the Veteran's child C.S., became permanently incapable of self-support.  The focus of analysis shall be on the daughter's conditions at the time of her 18th birthday.  This may require having the Veteran's daughter examined, but this is left to the designee's discretion of whether this is necessary.

All findings shall be reported in detail.  The reviewer must opine as to: 

Whether it is at least as likely as not (probability of 50 percent) that C.S. (the Veteran's daughter) was permanently incapable of self- support due to mental incapacity as of her 18 birthday in March 1990?

In answering the above, the examiner is asked to consider: 

(i)  Whether the child is earning her own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(ii)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(iii)  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(iv)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

3.  Perform any additional development deemed necessary.  

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

